Citation Nr: 0101787	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, characterized as mechanical low back pain.

2.  Entitlement to an increased (compensable) disability 
evaluation from an initial grant of service connection for 
status post excision, bullet, gunshot wound, left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


REMAND

The veteran served on active duty from December 1988 to March 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which, inter alia, service connection for 
mechanical low back pain was denied, and service connection 
for status post excision of a bullet from the left shoulder 
was granted and assigned a noncompensable disability 
evaluation.  This appeal ensued.

The RO, in its June 1998 rating decision, premised the 
noncompensable disability evaluation assigned for the 
veteran's service-connected status post excision of a bullet 
from the left shoulder on medical records compiled during his 
active service.  A review of his claims folder does not 
reveal that he has been accorded a VA examination that would 
reflect the current nature of this disability.  The report of 
such an examination would be helpful in determining whether a 
compensable disability evaluation for this disorder is 
appropriate.

With regard to the veteran's claim for service connection for 
a low back disability characterized as mechanical low back 
pain, the veteran indicated on a report of medical history 
prepared in December 1997 that he had, or once had, 
"[r]ecurrent back pain or any back injury."  A February 1998 
treatment record shows complaints of lower back stiffness, 
and an assessment of acute mechanical low back pain.  In 
November 1999, he advised VA that he had been accorded 
"multiple" treatments at the Birmingham, Alabama, VA Medical 
Center for low back pain since his separation from service, 
and that such records would demonstrate that his inservice 
low back problems were not acute in nature.  Those VA records 
have not been associated with his claims folder, and should 
be obtained prior to further VA consideration of this claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified 
at 38 U.S.C. § 5103A(c)(2)).  In addition, the report of an 
examination, whereby any etiological or causal relationship 
between any current low back disability and the veteran's 
inservice low back problems could be identified, would be 
helpful and should be obtained.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

This case is accordingly REMANDED for the following 
development:

1.  The RO should request that the 
Birmingham, Alabama, VA Medical Center 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded the veteran at that facility.

2.  Following receipt of any and all such 
records, the RO should accord the veteran 
VA examinations, in order to ascertain 
the current nature and severity of his 
status post excision, bullet, gunshot 
wound, left shoulder; and to ascertain 
the nature and possible etiology of any 
current low back disability.  All tests 
indicated are to be conducted at this 
time, and all findings, and the reasons 
therefor, are to be set forth in a clear, 
logical and legible manner on the 
examination reports.  With regard to the 
current nature and severity of the 
veteran's status post excision, bullet, 
gunshot wound, left shoulder, the 
examining physician should discuss all 
residuals of this excision, to include 
but not limited to the nature and 
severity of resultant scarring and any 
left shoulder impairment due to 
limitation of motion, pain or functional 
loss.  With regard to the nature and 
possible etiology of any current low back 
disability, the examining physician 
should discuss whether any such 
disability was initially manifested 
during the veteran's active service, or 
is otherwise related to the mechanical 
low back pain noted in February 1998.

The veteran's claims folder is to be made 
available to the examining physician, for 
review and referral, prior to these 
examinations.  The examiner should also 
indicate on the examination report that 
the veteran's claims folder had been 
reviewed prior to the examination.

3.  Following completion of the above, 
the RO should review the veteran's 
claims, and determine whether service 
connection for a low back disability, and 
a compensable disability evaluation for 
status post excision of a bullet from the 
left shoulder, can now be granted.  With 
regard to the latter issue, the RO's 
review should reflect the decision of the 
United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999), with 
respect to "staged" ratings from an 
initial grant of service connection, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
with respect to functional disability.  
If the RO's decision remains unfavorable 
to the veteran in any manner, he and his 
representative should be furnished a 
supplemental statement of the case, and 
be given an appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claims, to 
include the possible denial thereof.  See 38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional medical 
evidence and to ensure compliance with due process 
considerations.  No inferences as to the ultimate disposition 
of these claims should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


